AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                         Middle District of Tennessee

           UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                  V.                                     (For Revocation of Probation or Supervised Release)

                       WILLIAM BROWN
                                                                         Case No. 3:20-cr-00100
                                                                         USM No. 29571-076
                                                                             Paul Bruno
                                                                                                   Defendant's Attorney
THE DEFENDANT:
56 admitted guilt to violation of condition(s)           1, 2        and 5                of the term of supervision.
❑  was found in violation of condition(s) count(s) _                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                                 Violation Ended
1                              Possession and use of a controlled substance                                       03/17/2021

2                                 Failure to participate in drug testing and substance abuse                      11/17/2020

                                  treatment
3                                 Failure to submit montly report forms to U.S. Probation                         03/01/2020

       The defendant is sentenced as provided in pages 2 through               3      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has not violated condition(s)                                  and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes to
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 9903                                                    08/13/2021
                                                                                              Date of Imposition of Judgment
Defendant's Year of Birth:             1999
                                                                                      ~              ✓ ^ 41-C
City and State of Defendant's Residence:                                                             Signature of Judge
Nunnellv, TN
                                                                                    Eli Richardson, United States District Judge
                                                                                                   Name and Title of Judge



                                                                                                               Date




              Case 3:20-cr-00100 Document 32 Filed 08/16/21 Page 1 of 3 PageID #: 124
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                             Judgment—Page     2    of    3
DEFENDANT:WILLIAM BROWN
CASE NUMBER: 3:20-cr-00100

                                                  ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
4                              Failure to appear and maintain contact with U.S. Probation                          03/30/2021

5                              Failure to report to U.S. Marshal's Office after leaving Buffalo Valley, Inc.       03/28/2021

                               facility prior to the completion of drug treatment




             Case 3:20-cr-00100 Document 32 Filed 08/16/21 Page 2 of 3 PageID #: 125
AO 245D (Rev. 09119)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3    of   3
DEFENDANT: WILLIAM BROWN
CASE NUMBER: 3:20-cr-00100


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
11 months incarceration, with no term of supervised release to follow




     9 The court makes the following recommendations to the Bureau of Prisons:
Designation to facility close to Nashville, TN




     Rf The defendant is remanded to the custody of the United States Marshal.

     ❑   The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                 ❑ a.m.         ❑ p.m.     on
         ❑    as notified by the United States Marshal.

     ❑   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.




I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         LIM
                                                                                            DEPUTY UNITED STATES MARSHAL




             Case 3:20-cr-00100 Document 32 Filed 08/16/21 Page 3 of 3 PageID #: 126
